Name: 2010/687/: Council Decision of 8Ã November 2010 on the signing, on behalf of the European Union, of the Agreement between the European Union and Georgia on the readmission of persons residing without authorisation
 Type: Decision
 Subject Matter: international law;  Europe;  international affairs;  European construction
 Date Published: 2010-11-12

 12.11.2010 EN Official Journal of the European Union L 294/9 COUNCIL DECISION of 8 November 2010 on the signing, on behalf of the European Union, of the Agreement between the European Union and Georgia on the readmission of persons residing without authorisation (2010/687/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(3), in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 27 November 2008 the Council authorised the Commission to open negotiations with Georgia on the readmission of persons residing without authorisation. The negotiations were successfully concluded and the Agreement between the European Union and Georgia on the readmission of persons residing without authorisation (Agreement) was initialled on 19 October 2010. (2) The Agreement should be signed, on behalf of the Union, subject to its conclusion. (3) In accordance with Article 3 of Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, the United Kingdom has notified its wish to take part in the adoption and application of this Decision. (4) In accordance with Articles 1 and 2 of Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, Ireland is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) In accordance with Articles 1 and 2 of Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and Georgia on the readmission of persons residing without authorisation is hereby approved, on behalf of the Union, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 8 November 2010. For the Council The President M. WATHELET (1) The text of the Agreement will be published together with the decision on its conclusion.